IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ERIC HAMILTON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-6085

FEDERAL      NATIONAL
MORTGAGE ASSOCIATION,

      Appellee.


_____________________________/

Opinion filed November 14, 2014.

An appeal from the Circuit Court for Calhoun County.
Kevin Grover, Judge.

Eric Hamilton, pro se, Appellant.

Daniel S. Stein and Mary Pascal of Popkin & Rosaler, P. A., Deerfield Beach, for
Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.